Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 10/19/2020 in which claims 1-18 are pending and ready for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moth (US 2011/0187197 A1) in view of EP 1710890 A1 (hereinafter EP890).
As to claim 1, Moth discloses a converter assembly (see Fig 6) comprising:

a load connection system (Fig 6, 208, 209) comprising a load connection adapted to be connected to a load (Fig 6, essential and critical loads); 
a secondary source bus bar system (Fig, 210); 
a switch system (Fig 6, 222, 228) comprising a plurality of switch units (Fig 6, implicit feature of every DC/DC converter) each connected electrically between a corresponding secondary source connection and the secondary source bus bar system; 
at least one converter module (Fig 6, 212, 214) comprising a DC link (2) which comprises DC link capacitance (Fig 6, implicit feature of a DC-link 210), and is connected electrically between the primary source connection (Fig 6, 206, 207) and the load connection (Fig 6, 208, 209), and a secondary source side converter (Fig 6, 222, 228) connected electrically between the secondary source bus bar system (Fig 6, 210) and the DC link; 
and a control system (Fig 6, implicit feature) adapted to control the at least one converter module and the switch system. 
Moth does not disclose wherein each switch unit of the switch system comprises a first switch and a second switch connected in parallel, wherein the first switch has a higher switching speed than the second switch, and the second switch has lower conduction losses than the first switch.

As to claim 2, the combination of Moth and EP890 discloses the converter assembly according to claim 1, wherein the control system is adapted to provide a connecting operation comprising:
closing a first switch of a switch unit corresponding to one of the plurality of secondary source connections; 
closing a second switch of the switch unit subsequent to closing the first switch; and opening the first switch of the switch unit subsequent to closing the second switch (EP890, see parags [0002], [0004-0005] and [0015-0020]).
As to claim 3, the combination of Moth and EP890 discloses the converter assembly according to claim 1, wherein the control system is adapted to provide a disconnecting operation comprising:
closing a first switch of a switch unit corresponding to one of the plurality of secondary source connections while a second switch of the switch unit is in the closed state; opening the second switch of the switch unit subsequent to closing the first switch; boosting a voltage of the DC link to a level over a steady state regulation level by 
turning off the secondary source side converter of the at least one converter module in order to facilitate opening of the first switch of the switch unit; and 
opening the first switch of the switch unit (EP890, see parags [0002], [0004-0005] and [0015-0020]).
As to claim 4, the combination of Moth and EP890 discloses the converter assembly according to claim 3, wherein the control system is adapted to provide a supply change operation comprising the disconnecting operation and, subsequent to the disconnecting operation, a connecting operation for connecting another of the plurality of secondary source connections to the secondary source side converter for supplying energy from the another of the plurality of secondary source connections to the secondary source side converter (Moth, see Fig 6, the battery 220 or fuel cell 226 will provide power to the converters 222 or 228).
As to claim 5, the combination of Moth and EP890 discloses the converter assembly according to claim 4, wherein the supply change operation comprises, subsequent to the connecting operation, controlling a voltage of the DC link to the steady state regulation level (Moth, see Fig 6, DC bus 210 voltage  will be controlled).
As to claim 6, the combination of Moth and EP890 discloses the converter assembly according to claim 1,wherein the at least one converter module comprises a primary source side converter (Moth, see Fig 6, 214) comprising a first connection 
As to claim 7, the combination of Moth and EP890 discloses the converter assembly according to claim 1, wherein the at least one converter module comprises a load side converter (Moth, see Fig 6, 212) comprising a first connection connected to a second connection of the DC link (Moth, see Fig 6, 210), and a second connection connected electrically to the load connection (Moth, see Fig 6, 208).
As to claim 8, the combination of Moth and EP890 discloses the converter assembly according to claim 1, wherein the converter assembly comprises a secondary current supply system (Moth, see Fig 6, 218, 224) comprising a plurality of secondary current supplies (Moth, see Fig 6, 220, 226) each connected to a corresponding secondary source connection of the source connection system.
As to claim 9, the combination of Moth and EP890 discloses the converter assembly according to claim 8, wherein the plurality of secondary current supplies (Moth, see Fig 6, 220, 226) comprises secondary current supplies of different types, wherein the different types of secondary current supplies have different cyclic and/or thermal performances (Moth, see Fig 6, battery 220, fuel cell 226).
As to claim 10, the combination of Moth and EP890 discloses the converter assembly according to claim 9, wherein the plurality of secondary current supplies comprises at least two of the following types: a rechargeable battery (Moth, see Fig 6, 220), a capacitor, a kinetic source, a photovoltaic cell, a fuel cell (Moth, see Fig 6, 226), a wind power plant.

As to claim 11, the combination of Moth and EP890 discloses the converter assembly according to claim 1, wherein the secondary source side converter is a bidirectional converter adapted to transfer energy both from the secondary source bus bar system to the DC link, and from the DC link to the secondary source bus bar system, and the control system adapted to provide a secondary current supply charging process comprising supplying energy from the DC link to at least one of the plurality of secondary source connections (Moth see Fig 6, parags [0085-0086]).
As to claim 12, the combination of Moth and EP890 discloses the converter assembly according to claim 1, wherein the at least one converter module is a bidirectional converter module adapted to transfer energy both from the primary source connection to the load connection, and from the load connection to the primary source connection (Moth, see Fig 6, parags [0085-0086]).
As to claim 15, the combination of Moth and EP890 discloses the converter assembly according to claim 1, wherein the first switch is a thyristor (EP890, see Fig 4, 403) and the second switch (EP890, see Fig 4, 4040) is a mechanical switch.
Allowable Subject Matter
Claims 13-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,689,598 B2; US 2016/0322860 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        October 21, 2021

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836